DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 10/08/2020 and the preliminary amendment filed 12/18/2020 claims 2-17 are pending in the present application, claims 2, 16, 17 being independent. The Present Application is a CONTINUATION of Application 16/330,102 (now US Pat. No 10,827,496) which claims foreign priority to EP16188111.5 and EP17150690.0 and is a 371 of PCT/EP2017070841. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,827,496 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are contained within the bounds of limitations of the patent. Regarding claim 2 of the present application, the limitation “A communication device for RF-based communication, said communication device comprising: an antenna configured to transmit and receive RF signals, and circuitry configured to perform beamforming and control the antenna to transmit and/or receive RF signals using one or more selected beams” of claim 2 of the current application is correlated with the limitation “A  
the limitation “perform signaling, using the antenna, to initiate a training phase, and in the training phase, perform beamforming for determining an antenna wave vector (AWV) of a line of sight (LOS) path to a responder communication device” of claim 2 of the current application is correlated with the limitation “in a training phase, perform beamforming for determining a data communication beam having an optimal data communication characteristic for data communication with a responder communication device and an initiator line of sight, LOS, beam to the responder communication device, separately determine a first antenna weight vector for the data communication beam having the optimal data communication characteristic and a second antenna weight vector for the initiator LOS beam” of claim 1 of the patent, the limitations differ in language, however the scope of the limitation of claim 2 in question is completely contained within the scope of the limitation of claim 1 of the patent, therefore the limitations are correlated.

Regarding claim 3 of the current application, the limitation “” is correlated to the limitation “The communication device as claimed in claim 1, wherein the circuitry is configured to determine the angle of arrival and/or the angle of departure of the initiator LOS beam as initiator angular information” of claim 2 of the patent, wherein the limitations correspond directly to one another. 
Regarding claim 4 of the current application, the limitation “The communication device as claimed in claim 2, wherein the circuitry is configured to determine the AWV of the LOS path by evaluating a time of flight of RF signals transmitted to the responder communication device” is correlated to the limitation “The communication device as claimed in claim 1, wherein the circuitry is configured to determine the initiator LOS beam by evaluating one or more of the time of flight of RF signals transmitted to the responder communication device, the time of arrival of RF signals received from the responder communication device and/or the receive signal power of RF signals transmitted from the responder communication device” of claim 3 of the patent, the limitations differ in language, however the scope of the limitation of claim 4 in question is completely contained within the scope of the limitation of claim 3 of the patent. Therefore the limitations are correlated.
Regarding claim 5 of the current application, the limitation “The communication device as claimed in claim 4, wherein the circuitry is configured to determine the AWV of the LOS path 
Regarding claim 6 of the current application, the limitation “The communication device as claimed in claim 2, wherein the circuitry is configured to perform the beamforming in the training phase by performing a first sector sweep, during which RF signals are transmitted with different beams or with an omnidirectional beam pattern, and one or more further sector sweeps, during which RF signals are received and/or transmitted with different beams or with an omnidirectional beam pattern” is correlated to the limitation “The communication device as claimed in claim 1, wherein the circuitry is configured to perform the beamforming in the training phase by performing a first sector sweep, during which RF signals are transmitted with different beams or with an omnidirectional beam pattern, and one or more further sector sweeps, during which RF signals are received and/or transmitted with different beams or with an omnidirectional beam pattern” of claim 5 of the patent, wherein the limitations correspond directly to one another. 
Regarding claim 7 of the current application, the limitation “The communication device as claimed in claim 2, wherein the circuitry is configured to control the antenna in a 
Regarding claim 8 of the current application, the limitation “The communication device as claimed in claim 7, wherein the circuitry is configured to receive responder angular information of a responder LOS beam of the responder communication device that corresponds to the LOS path between the communication device and the responder communication device and to additionally use the responder angular information for determining the position of the communication device” is correlated to the limitation “The communication device as claimed in claim 6, wherein the circuitry is configured to receive responder angular information of a responder LOS beam of the responder communication device that corresponds to the LOS path 
Regarding claim 9 of the current application, the limitation “The communication device as claimed in claim 8, wherein the circuitry is configured to receive and use an angle of arrival and an angle of departure of the responder LOS beam as the responder angular information” is correlated to the limitation “The communication device as claimed in claim 7, wherein the circuitry is configured to receive and use the angle of arrival and the angle of departure of the responder LOS beam as responder angular information” of claim 8 of the patent, wherein the limitations correspond directly to one another. 
Regarding claim 10 of the current application, the limitation “The communication device as claimed in claim 7, wherein the circuitry is configured to obtain responder position and/or orientation information of the responder communication device and to additionally use the obtained responder position information for determining the position of the communication device” is correlated to the limitation “The communication device as claimed in claim 6, wherein the circuitry is configured to obtain responder position and/or orientation information of the responder communication device and to additionally use the obtained responder position information for determining the position of the communication device” of claim 9 of the patent, wherein the limitations correspond directly to one another. 
Regarding claim 11 of the current application, the limitation “The communication device as claimed in claim 7, wherein the circuitry is configured to control the antenna to apply a fine 
Regarding claim 12 of the current application, the limitation “The communication device as claimed in claim 11, wherein the circuitry is configured to control the antenna to embed the time information and/or angular information in FTM frames and/or in one or more training subfields appended to FTM frames of the exchanged RF signals” is correlated to the limitation “The communication device as claimed in claim 10, wherein the circuitry is configured to control the antenna to embed the time information and/or angular information in FTM frames and/or in one or more training subfields appended to FTM frames of exchanged RF signals” of claim 12 of the patent, wherein the limitations correspond directly to one another. 
Regarding claim 13 of the current application, the limitation “The communication device as claimed in claim 11, wherein the circuitry is configured to control the antenna in the measurement phase to append training subfields to FTM frames and to exchange at least the last training subfield with the responder communication device via the communication channel using the LOS path” is correlated to the limitation “The communication device as claimed in 
Regarding claim 14 of the current application, the limitation “The communication device as claimed in claim 7, comprising at least two RF chains, each connected to at least two antennas separated in space, wherein the circuitry is configured to estimate a time of arrival difference of RF signals received at said at least two antennas to compute angular orientation of the communication device with respect to the responder communication device” is correlated to the limitation “The communication device as claimed in claim 6, comprising at least two RF chains, each connected to at least two antennas separated in space, wherein the circuitry is configured to estimate the time of arrival difference of RF signals received at said at least two antennas to compute angular orientation of the communication device with respect to the responder communication device” of claim 13 of the patent, wherein the limitations correspond directly to one another. 
Regarding claim 15 of the current application, the limitation “The communication device as claimed in claim 2, wherein the circuitry is configured to control the antenna in a measurement phase to exchange RF signals with the responder communication device via a communication channel using the LOS path, determine a time of flight of the RF signals exchanged with the responder communication device in the measurement phase, and receive a position of the communication device determined by an external entity from the determined 
Regarding claim 16 of the present application, the limitation “A communication method for use by an initiator communication device for RF-based communication with a responder communication device, said communication method comprising:” of claim 16 of the current application is correlated with the limitation “A communication method for use by an initiator communication device for RF-based communication with a responder communication device and for position determination of the initiator communication device, said communication method comprising:” of claim 15 of the patent, the limitations correlate directly;
the limitation “performing signaling to initiate a training phase, and controlling the initiator communication device to perform beamforming in the training phase for determining an antenna wave vector (AWV) of a line of sight (LOS) path from the initiator communication device to the responder communication device” of claim 16 of the current application is correlated with the limitation “controlling the initiator communication device to perform beamforming in a training phase for determining a data communication beam having an 
Regarding claim 17 of the present application, the limitation “A non-transitory, computer-readable storage medium for use by an initiator communication device for RF-based communication with a responder communication device, the non-transitory, computer-readable storage medium storing instructions that, when executed by circuitry of the initiator communication device, control the circuitry to perform a method comprising:” of claim 17 of the current application is correlated with the limitation “A non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the method according to claim 15 to be performed; performing signaling to initiate a training phase, and controlling the initiator communication device to perform .
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-17 contain (by direct inclusion or by virtue of dependence) a limitation requiring “perform[ing] beamforming for determining an antenna wave vector (AWV) of a line of sight (LOS) pat to a responder communication device.” The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-17 contain (by direct inclusion or by virtue of dependence) a limitation requiring “perform[ing] beamforming for determining an antenna wave vector (AWV) of a line 

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16, 17are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20110280188 to Jeon et al (hereinafter d1) in view of United States Patent Application Publication US-20100214169 to Kafle (hereinafter d2).
Regarding claim 2, as to the limitation “A communication device for RF-based communication, said communication device comprising: an antenna configured to transmit and receive RF signals, and circuitry configured to perform beamforming and control the antenna to transmit and/or receive RF signals using one or more selected beams” d1 teaches techniques embodied as at least a process (i.e. method), computer program (i.e.  non-transitory, computer-readable storage medium), apparatus (i.e. communication device) and a system (see d1 para. 0007) wherein the apparatus includes antennas which are configured for RF communication (see d1 Figs. 5-9, 22; para. 0012), and at least a processor and other electronic elements (i.e. circuitry) (see d1 Figs. 9; para. 0108-117),  see also Figs. 5-8,22 elements 51, 70, 72) wherein the circuitry is controlled by the processor to perform beamforming (see d1 para. 0017) including at least RF signals (see d1 para. 0244);
as to the limitation “perform signaling, using the antenna, to initiate a training phase, and in the training phase, perform beamforming for determining an antenna wave vector (AWV) of a line of sight (LOS) path to a responder communication device” d1 discloses initiating 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding spatial multiplexing to incorporate the details of line of sight (LOS) path to a responder communication device as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to focus upon the best direction of transmission and reception; maximize the signal-to-noise ratio (SNR) for single spatial data stream (see d2 para. 0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the techniques of d2 to the implementation of d1, to yield any of the plurality of predictable result of maximizing the signal-to-noise ratio (SNR) for single spatial data stream with no undue experimentation as both techniques were 
Regarding claim 16, as to the limitation “A communication method for use by an initiator communication device for RF-based communication with a responder communication device, said communication method comprising” d1 teaches techniques embodied as at least a process (i.e. method), computer program (i.e.  non-transitory, computer-readable storage medium), apparatus (i.e. communication device) and a system (see d1 para. 0007) wherein the apparatus includes antennas which are configured for RF communication (see d1 Figs. 5-9, 22; para. 0012), and at least a processor and other electronic elements (i.e. circuitry) (see d1 Figs. 9; para. 0108-117),  see also Figs. 5-8,22 elements 51, 70, 72) wherein the circuitry is controlled by the processor to perform beamforming (see d1 para. 0017) including at least RF signals (see d1 para. 0244);
as to the limitation “performing signaling to initiate a training phase, and controlling the initiator communication device to perform beamforming in the training phase for determining an antenna wave vector (AWV) of a line of sight (LOS) path from the initiator communication device to the responder communication device” d1 discloses initiating and performing of a training sequence (i.e. initiate training phase) (see d1 paras. 0014-0015, 0017), wherein the training phase includes beamforming to determining AWV (see d1 para. 0157-0158, 0177-0179, 0201-0204). However, d1 does not appear to explicitly disclose line of sight (LOS) path to a responder communication device. With respect to the limitation, attention is directed to d2 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding spatial multiplexing to incorporate the details of line of sight (LOS) path to a responder communication device as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to focus upon the best direction of transmission and reception; maximize the signal-to-noise ratio (SNR) for single spatial data stream (see d2 para. 0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the techniques of d2 to the implementation of d1, to yield any of the plurality of predictable result of maximizing the signal-to-noise ratio (SNR) for single spatial data stream with no undue experimentation as both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 

as to the limitation “performing signaling to initiate a training phase, and controlling the initiator communication device to perform beamforming in the training phase for determining an antenna wave vector (AWV) of a line of sight (LOS) path from the initiator communication device to the responder communication device” d1 discloses initiating and performing of a training sequence (i.e. initiate training phase) (see d1 paras. 0014-0015, 0017), wherein the training phase includes beamforming to determining AWV (see d1 para. 0157-0158, 0177-0179, 0201-0204). However, d1 does not appear to explicitly disclose line of sight (LOS) path to a responder communication device. With respect to the limitation, attention is directed to d2 which, in a similar field of endeavor, teaches method and device for wireless communication 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding spatial multiplexing to incorporate the details of line of sight (LOS) path to a responder communication device as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to focus upon the best direction of transmission and reception; maximize the signal-to-noise ratio (SNR) for single spatial data stream (see d2 para. 0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the techniques of d2 to the implementation of d1, to yield any of the plurality of predictable result of maximizing the signal-to-noise ratio (SNR) for single spatial data stream with no undue experimentation as both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Claims 3-4, 7, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20140295877 to Hart (hereinafter d3).
Regarding claim 3, as to the limitation “The communication device as claimed in claim 2, wherein the circuitry is configured to determine an angle of arrival and/or an angle of departure of the LOS path as angular information” d1 in view of d2 discloses the method of claim 2 including initiating and performing of a training sequence (i.e. initiate training phase) (see d1 paras. 0014-0015, 0017), wherein the training phase includes beamforming to determining AWV (see d1 para. 0157-0158, 0177-0179, 0201-0204; line of sight (LOS) path to a responder communication device); techniques for beamforming (see d2 para. 0007), a training phase (see d2 para. 0008), a device with antenna and circuitry (see d2 figs 1, 3 para. 0029-0033), a training operation (see d2 para. 0039)  in the direction of the receive device (i.e. line of sight (LOS) path to a responder communication device) (see d2 para. 0037, 0077), AWV (see d2 para. 0072, 0045, 0077). However, d1 does not appear to explicitly disclose determine an angle of arrival and/or an angle of departure of the LOS path as angular information. With respect to the limitation, attention is directed to d3 which, in a similar field of endeavor, teaches method and device for wireless communication (see d2 para. 0001) including to determine an angle of arrival and/or an angle of departure of the LOS path as angular information (see d3 para.0051).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding spatial multiplexing to incorporate the details of determining an angle of arrival and/or an angle of departure of the LOS path as angular information as disclosed by d3.  One of 
Regarding claim 4, as to the limitation “The communication device as claimed in claim 2, wherein the circuitry is configured to determine the AWV of the LOS path by evaluating a time of flight of RF signals transmitted to the responder communication device” d1 in view of d2 discloses the method of claim 2 including initiating and performing of a training sequence (i.e. initiate training phase) (see d1 paras. 0014-0015, 0017), wherein the training phase includes beamforming to determining AWV (see d1 para. 0157-0158, 0177-0179, 0201-0204; line of sight (LOS) path to a responder communication device); techniques for beamforming (see d2 para. 0007), a training phase (see d2 para. 0008), a device with antenna and circuitry (see d2 figs 1, 3 para. 0029-0033), a training operation (see d2 para. 0039)  in the direction of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding spatial multiplexing to incorporate the details of  evaluating a time of flight of RF signals transmitted to the responder communication device as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: provide efficient, reliable, and accurate sensing of positions of objects (see d3 para. 0006).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the techniques of d3 to the implementation of d1 in view of d2, to yield any of the plurality of predictable result of providing efficient, reliable, and accurate sensing of positions of objects with no undue experimentation as both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.


Regarding claim 11, as to the limitation “he communication device as claimed in claim 7, wherein the circuitry is configured to control the antenna to apply a fine time measurement (FTM) procedure in the measurement phase for exchanging the RF signals with the responder communication device, said exchanged RF signals including time information allowing the circuitry to determine the time of flight of the exchanged RF signals” d1 in view of d2 discloses the method of claim 7 including initiating and performing of a training sequence (i.e. initiate 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding spatial multiplexing to incorporate the details of  evaluating a time of flight of RF signals transmitted to the responder communication device as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: provide efficient, reliable, and accurate sensing of positions of objects (see d3 para. 0006).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one 
Regarding claim 14, as to the limitation “The communication device as claimed in claim 7, comprising at least two RF chains, each connected to at least two antennas separated in space, wherein the circuitry is configured to estimate a time of arrival difference of RF signals received at said at least two antennas to compute angular orientation of the communication device with respect to the responder communication device” d1 in view of d2 discloses the method of claim 7 including initiating and performing of a training sequence (i.e. initiate training phase) (see d1 paras. 0014-0015, 0017), wherein the training phase includes beamforming to determining AWV (see d1 para. 0157-0158, 0177-0179, 0201-0204; line of sight (LOS) path to a responder communication device); techniques for beamforming (see d2 para. 0007), a training phase (see d2 para. 0008), a device with antenna and circuitry (see d2 figs 1, 3 para. 0029-0033), a training operation (see d2 para. 0039)  in the direction of the receive device (i.e. line of sight (LOS) path to a responder communication device) (see d2 para. 0037, 0077), AWV (see d2 para. 0072, 0045, 0077). However, d1 does not appear to explicitly disclose at least two RF chains, each connected to at least two antennas separated in space, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding spatial multiplexing to incorporate the details of  evaluating a time of flight of RF signals transmitted to the responder communication device as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: provide efficient, reliable, and accurate sensing of positions of objects (see d3 para. 0006).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the techniques of d3 to the implementation of d1 in view of d2, to yield any of the plurality of predictable result of providing efficient, reliable, and accurate sensing of positions of objects with no undue experimentation as both techniques were known and used .
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643